           Case 1:17-cr-00548-PAC Document 200 Filed 11/26/19 Page 1 of 3


                                                                   1
                                                                       l I,\) ,<_ ,','   ! ) (-   r   i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
 UNITED STATES OF AMERICA,                                                                                i:
                                                                                                          !!
                                                                                                           !


                             -v-
                                                                 17 Cr. 548 (PAC)
 JOSHUA ADAM SCHULTE,

                           Defendant.                            ORDER




 ------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        On November 4, 2019, Schulte wrote concerning a purported breach of the protective

wall between the CIA Wall Counsel and the prosecution team (Dkt. 172), in that the CIA Wall

Counsel sought to notify the prosecution team of subpoenas served on CIA Wall Counsel by

defense counsel. On November 6, 2019, the Government responded claiming that defendant had

no basis to serve the trial subpoena's through the wall attorney (Dkt. 178), which was a

procedure in place only for defense requests to interview current CIA employees. The

Government further provided that the CIA Wall Counsel had not yet provided the prosecution

team with the subpoenas, but that the CIA Wall Counsel intends to provide the subpoenas to the

prosecution team. (Gov. Letter, at 3, Dkt. 178.)

        The Government argues that the names of current CIA employees and their affiliation

with the CIA is classified information. Accordingly, defense counsel is unable to serve the

subpoenas in the ordinary course. The Court has reviewed the subpoenas at issue, which were
           Case 1:17-cr-00548-PAC Document 200 Filed 11/26/19 Page 2 of 3



provided ex parte to the Court on November 25, 2019. The Court has also reviewed the

Government's witness list dated August 16, 2019, which was provided to Schulte and the Court.

Schulte is directed to serve the 23 subpoenas 1 on the CIA Wall Counsel for the employees that

are listed on the Government's witness list dated August 16, 2019.

        On August 16, 2018, the Court entered a protective order (Dkt. 59) to govern the use of

classified information in this case (the "CIPA Protective Order") pursuant to Section 3 of the

Classified Information Procedures Act ("CIPA"). The CIPA Protective Order provided that

"[t]he employment and/or affiliation of certain individual with a U.S. Intelligence Agency and/or

their responsibilities at the U.S. Intelligence Agency may constitute classified or highly sensitive

                      ,r
facts." (Dkt 59 at 25.) The CIPA Protective Order further provided that "[a]s a result, if the

defense would like to contact individuals who may be employed by or affiliated with a U.S.

Intelligence Agency, the following procedures, among others, apply: (i) the defense submit the

name of the employee to the Classified Information Security Officer (the "CISO"); (2) the CISO

would notify a designated employee at the CIA who will be walled off the prosecution team (the

"CIA Wall Counsel"); (3) the CIA Wall Counsel will notify the CIA employee of the defense's

request to contact and/or interview him or her. (Dkt 59 at ,r 25(a)-(c).) Pursuant to the CIPA

Protective Order, the CIA designated an attorney in its Office of the General Counsel ("OGC")

as the CIA Wall Attorney. (Gov. Letter at 2.)

         The Government urges that the Protective Order created a "specific and narrow role for

the CIA Wall Attorney" to coordinate defense requests only for interviews and does not cover



1Since the names of CIA employees are classified they are not listed in this Order. Schulte is directed to serve the
23 subpoenas on CIA Wall Counsel that overlap with the Government's witness list dated August 16, 2019, which
were provided ex parte to the Court on November 25, 2019.

                                                          2
           Case 1:17-cr-00548-PAC Document 200 Filed 11/26/19 Page 3 of 3



the service of subpoenas. (Gov. Letter at 2.)2 But the Protective Order is not as narrow as the

Government claims as it covers "contact" with CIA employees. The Court is authorizing

defense counsel to serve the 23 subpoenas on the CIA Wall Counsel consistent with the

procedure articulated in the CIPA Protective Order governing defense counsel contacting CIA

employees. The CIA Wall Counsel in turn is directed to notify the CIA employees of the

subpoenas.

         The Government notes that the law does not prohibit the recipient of a trial subpoena

from disclosing the subpoena to the prosecution team, and that under CIA regulations current

employees must notify the CIA Office of General Counsel that they received a subpoena. (Gov.

Letter at 3-4.) Neither this opinion nor the wall procedure prohibits the individual CIA

employees who receive subpoenas from choosing to inform the prosecution team that they have

been subpoenaed. Nor are such employees prevented from complying with CIA regulations

notifying the Office of General Counsel that they have received a subpoena.

         Accordingly, Schulte is directed to serve the 23 subpoenas on the CIA Wall Counsel for

the employees that are listed on the Government's witness list dated August 16, 2019. The Clerk

of the Court is directed to close Docket 172.




    Dated: New York,..New York                             SO ORDERED
                       L<
           November_ 2019
                                                           12« CRg~-,
                                                           PAULA.
                                                                     t1 ,I! _,,U
                                                           United States District Judge


2At the Court Conference dated November 13, 2019, defense counsel noted that it sought to speak with over 60
witnesses at the CIA using the required Wall Procedure, but only one witness responded. (Dkt. 190, at 13.)

                                                       3
